The following order has been entered on the motion filed on the 19th of May 2016 by Defendant for Notice of Appeal:
"Motion Dismissed by order of the Court in conference, this the 18th of August 2016."
Upon consideration of the petition filed by Defendant on the 19th of May 2016 in this *787matter for a writ of certiorari to review the order of the Superior Court, Rutherford County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 18th of August 2016."